Citation Nr: 0809910	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to mustard gas exposure.

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for rheumatoid arthritis and a lung 
disorder.

In June 2005, the veteran testified before the undersigned at 
a Travel Board hearing held at the St. Petersburg RO.

In August 2005 and March 2006 this case was remanded for 
additional development.


FINDING OF FACT

The veteran's rheumatoid arthritis and lung disorder were not 
manifested during service or for many years thereafter, and 
are not shown to be related to his service or any events 
therein, to include exposure to mustard gas.


CONCLUSIONS OF LAW

1.  Service connection for rheumatoid arthritis, to include 
as secondary to mustard gas exposure, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2007). 

2.  Service connection for a lung disorder, to include as 
secondary to mustard gas exposure, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2003, August 2005, and 
April 2006, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see December 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  In April 2006 the veteran 
received notice regarding ratings of the disabilities on 
appeal and effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  In 
September 2006 the veteran underwent a VA respiratory 
examination for a medical opinion regarding a possible 
relationship between a lung disability and the veteran's 
military service.  While the veteran's representative argues 
that the person who conducted the September 2006 VA 
respiratory examination was not qualified, the veteran must 
show, by evidence other than mere allegation, that the Board 
cannot rely on an examiner in a particular case.  Cox v. 
Nicholson, 20 Vet. App. 563 (2007).   The veteran's 
representative has provided no evidence that would tend to 
show that the physician's assistant in this case was not 
competent and qualified to examine the veteran, review the 
clams file, and then provide an opinion of etiology.  
Further, a VA physician reviewed and agreed with the 
September 2006 report.  As such, the Board finds the VA 
examination provided to the veteran in September 2006 was 
adequate.

As there is no objective evidence that the veteran suffered a 
disease or event in service related to rheumatoid arthritis, 
and as the evidence does not indicate that rheumatoid 
arthritis is associated with inservice events, an examination 
for a medical opinion regarding a possible relationship 
between rheumatoid arthritis and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met. Accordingly, the Board will 
address the merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.

If a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he developed the disabilities on 
appeal as a result of his exposure to mustard gas during 
service.  The veteran's exposure to mustard gas during 
service is well documented and is not in dispute in this 
case.

Service medical records show no complaints of rheumatoid 
arthritis or of a lung disability.  The July 1946 discharge 
examination report indicates that the veteran's respiratory 
system was normal; a chest X-ray was negative.  No 
musculoskeletal or connective tissue disability was noted.

I.  Rheumatoid arthritis

The Board finds that service connection on a presumptive 
basis pursuant to 38 C.F.R. § 3.316 is not warranted, as 
rheumatoid arthritis is not among the listed conditions for 
presumptive consideration based on exposure to vesicant 
agents.

The medical evidence of record fails to indicate that the 
veteran had rheumatoid arthritis during service, and it 
appears that rheumatoid arthritis was not diagnosed until 
decades following service (2000).  

In short, as rheumatoid arthritis was not present during 
service or within one year of discharge, and as no health 
professional has linked the veteran's rheumatoid arthritis to 
service, service connection for rheumatoid arthritis is not 
warranted.

II.  Lung disability

January 2000 VA pulmonary function tests revealed an 
impression of mild restrictive ventilatory defect which 
"could represent intrinsic lung disease."  

A September 2006 VA respiratory examination noted that the 
veteran had subsequent normal pulmonary function testing (in 
October 2005 and October 2006) and further stated that there 
was no objective evidence that the veteran had any current 
pulmonary disease.

The Board finds that service connection on a presumptive 
basis pursuant to 38 C.F.R. § 3.316 is not warranted, as the 
competent clinical medical evidence of record does not show 
that the veteran has been diagnosed with a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD).  

The medical evidence of record fails to indicate that the 
veteran had a lung disability during service, and it appears 
that a lung disability was not diagnosed until decades 
following service.  Further, a September 2006 VA examiner 
(following examination of the veteran and upon review of the 
claims file) has specifically indicated that the veteran's 
mild restrictive ventilatory defect was not related to 
service, including exposure to mustard gas.  Based on the 
foregoing, service connection for a lung disability is not 
warranted.

Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues on appeal, and 
the veteran's statements and Board hearing testimony in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for rheumatoid arthritis, to include as 
secondary to mustard gas exposure, is denied.

Service connection for a lung disorder, to include as 
secondary to mustard gas exposure, is denied..




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


